Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

With regards to the use of negative limitation in the claims: it has been held that [Any negative limitation or exclusionary proviso must have basis in the original disclosure]. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein heddles and warp threads are not inside the working space”. Typically the working space is where the woven structure is being formed which is where the heddles and warp threads are. It is unclear what applicant means by “heddles and warp threads are not inside the working space”. Applicant should further define the working space to differentiate from the prior art. Also, such limitation renders the claim indefinite since it is not clear what structural limitation applicant intends to cover since it is nowhere stated what is meant by “heddles and warp threads are not inside the working space”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 11, claim element “selection means” is a means (or step) plus function limitation that may invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The specification fails to provide any disclosure regarding “selection means”. 
Applicant is required to:
(a) revise the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) revise the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or 
(c) indicate on the record where the corresponding structure, material, or acts are set forth in the written description of the specification that performs the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(o).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peeters (US 2008/0105325).
Regarding Claim 1 & 12, Peeters discloses a shed forming device for a weaving machine (1 & 2a-f, Figure 1, Para. 37), the shed forming device comprising an at least partially enclosed working space (Figures 1 & 2, the working space is partially closed since at least one side of the working space is surrounded by a “wall”/”surface” to partially enclose the area) in which a series of shed forming systems having selectors for the positioning of warp threads are provided (Para. 37, “formed in a known manner between two planes of warp threads”, “predefined sequence which is programmed in controller”), and one or more ventilators to create an air flow in the working space (Para. 37 & 39, “pressurized air at a given pressure”, “air flow”, “slot”, “air can flow from the air reservoir through the duct and through the outlet”), wherein heddles and warp threads are not inside the working space (Figures 1 & 2, inasmuch is understood by applicant, Peeters discloses heddles and threads not inside the working space… if the working place is an area surrounded by a “wall”/”surface” to partially enclose the area, which does not include the heddles and threads) wherein the ventilators interact with regulators for automatically regulating the air flow rate (valves, controller, flow sensor, Para. 37, 39, 46 & 50, “a flow of air through the valve cools”, “flow sensor…generate feedback signal for the air flow”) as a function of at least one of the following measured parameters, the flow rate of the said air flow (Para. 37, 39 & 46, 50, “provide required air flow rate”, “generate feedback signal for the air flow”), the velocity of the said air flow, the air pressure in the working space.  
Regarding Claim 4, Peeters discloses the regulators are provided to regulate the air flow rate during the weaving as a function of a predefined selection frequency of a group of selection elements during a future period of the ongoing weaving process (Para. 37, 39, 50, “provide a required air flow rate at each moment in the weaving cycle during the weaving operation”, “air flow sensor…generate feedback signal for the air flow”).   
Regarding Claim 5, Peeters discloses the regulators are provided to measure the velocity and/or the flow rate of the said air flow in the working space or in the area around the ventilators (Para. 37, 39, 50, “air flow sensor…generate feedback signal for the air flow”, “feedback signal”).   
Regarding Claim 6, Peeters discloses the air flow created by the ventilators gives rise to an overpressure in the working space (Para. 37, 39, 46-50, “air can flow from the air reservoir through the duct and through the outlet”).  
Regarding Claim 7, Peeters discloses the ventilators comprise at least one rotatable air-displacing element, and in that the air flow rate is automatically regulatable by automatically altering the rotation speed of at least one air-displacing element as a function of a control parameter (Para. 37, 39, 46-50, “rotate” “duct is rotatable about longitudinal axis”).   

Claims 1-4, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun (USPN 6,216,750).
Regarding Claim 1, Braun discloses a shed forming device for a weaving machine (Figures 1 & 2, Col. 1, lines 39-47, Col. 2, lines 49-56), the shed forming device comprising an at least partially enclosed working space (Figures 1 & 2, the working space is partially closed since at least one side of the working space is surrounded by a “wall”/”surface” to partially enclose the area) in which a series of shed forming systems having selectors for the positioning of warp threads are provided (Col. 1, lines 39-47, Col. 2, lines 49-56, “controlled by electric actuators”), and one or more ventilators to create an air flow in the working space (Col. 1, line 59-Col. 2, line 6, Col. 3, line 29-Col. 4, line 4, “ventilation unit”), wherein heddles and warp threads are not inside the working space (Figures 1 & 2, inasmuch is understood by applicant, Braun discloses heddles and threads not inside the working space… if the working place is an area surrounded by a “wall”/”surface” to partially enclose the area, which does not include the heddles and threads) wherein the ventilators interact with regulators for automatically regulating the air flow rate (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-52, “monitoring unit and actuators”) as a function of at least one of the following measured parameters, the flow rate of the said air flow, the velocity of the said air flow, the air pressure in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-52, “pressure”, “flow of air”).  
Regarding Claim 2, Braun discloses the shed forming device comprises a temperature measurement apparatus in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “temperature monitoring”), and in that the regulators are provided to regulate the air flow rate as a function of the temperature in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “monitoring unit and actuators”).   
Regarding Claim 3, Braun discloses the shed forming device comprises a temperature measurement apparatus to measure the temperature of one or more selection elements or of one or more carriers on which one or more selection elements are fastened (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “temperature monitoring”), and in that the regulators are provided to regulate the air flow rate as a function of the temperature of the one or more selection elements or carriers (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “actuators”).   
Regarding Claim 4, Braun discloses the regulators are provided to regulate the air flow rate during the weaving as a function of a predefined selection frequency of a group of selection elements during a future period of the ongoing weaving process (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 6, Braun discloses the air flow created by the ventilators gives rise to an overpressure in the working space (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 7, Braun discloses the ventilators comprise at least one rotatable air-displacing element (27, Figure 2), and in that the air flow rate is automatically regulatable by automatically altering the rotation speed of at least one air-displacing element as a function of a control parameter (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 8, Braun discloses the ventilators comprise at least one fan having a rotor comprising one or more blades, the position of which is changeable (27, Figures 1-4), and in that the air flow rate is automatically regulatable by automatically altering the position of at least one of the blades as a function of a control parameter (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62).  
Regarding Claim 9, Braun discloses the shed forming device comprises a temperature detector (Col. 1, line 59-Col. 2 line 6, Col. 3, line 29-62, “temperature monitoring”), which is arranged in the area around the shed forming device and interacts with the control device (Col. 3, lines 29-62), wherein the control device is provided to switch off the weaving machine when the temperature exceeds a preset limit value (Col. 1, line 59-Col. 2, line 6, Col. 3, line 29-Col. 4, line 4).
Regarding Claim 10, Braun discloses the automatic regulation of the air flow rate enables cooling of the working space (Col. 1, line 59- Col. 2, line 6, “cooling”).
Regarding Claim 11, Braun discloses the automatic regulation of the air flow rate enables cooling of the selection means disposed in the working space (Col. 1, line 59- Col. 2, line 6, “cooling”).

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stueble (USPN 6,128,832).
Regarding Claim 1, Stueble discloses a shed forming device for a weaving machine (Figure 1, Col. 2, lines 52-67), the shed forming device comprising an at least partially enclosed working space (Figures 1 & 5, the working space is partially closed since at least one side of the working space is surrounded by a “wall”/”surface” to partially enclose the area) in which a series of shed forming systems having selectors for the positioning of warp threads are provided (Figures 1-3, Col. 2, lines 52-67, “selectively move”), and one or more ventilators to create an air flow in the working space (Figures 1 & 5, Col. 5, lines 6-34, “air delivery conduit”, “fan”), wherein heddles and warp threads are not inside the working space (Figures 1 & 2, inasmuch is understood by applicant, Stueble discloses heddles and threads not inside the working space… if the working place is an area surrounded by a “wall”/”surface” to partially enclose the area, which does not include the heddles and threads) wherein the ventilators interact with regulators for automatically regulating the air flow rate (Col. 5, lines 6-55, “temperature and humidity sensors”) as a function of at least one of the following measured parameters, the flow rate of the said air flow, the velocity of the said air flow, the air pressure in the working space (Col. 2, lines 52-67).  
Response to Arguments
Applicant's arguments filed 1/31/2020 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts Peeters does not disclose ventilating or cooling any part of the device or any part of the machine especially not in a working space. Also, Peeters is directed to a weft insertion system by jet nozzles which is not related to a shed forming device for positioning warp yarns. 
Examiner respectfully disagrees. The claim does not specifically require the device to cool or ventilate the machine, only to create air flow. When air is moving and flowing, it is creating air flow in the working space. Applicant should further clarify the work space in the claims to define over the prior art of record. During the process, as disclosed in Peeters, of a weft insertion system of an air jet weaving loom, when the weft is inserted into the shed by jet nozzles, air is flowing in the working space of the shed by stretching a weft across the shed. The air is pressurized, and controlled to provide the required air flow rate at each moment in the weaving cycle. Therefore, as claimed, Peeters discloses the claimed air flow. Also, Peeters does disclose a shed forming device for positioning warp yarns since Peeters discloses a shed is formed (Para. 37). In response to applicant's argument that Peeters is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Peeters, like applicants invention, is related to weaving and it therefore analogous.
Applicant Remarks: Applicant asserts Braun does not disclose regulators or any mechanism for regulating air flow rate. 
Examiner respectfully disagrees. Orficies of Braun 23a-b and 24a-b are mechanisms for regulating air flow rate due to communication with chamber a guided by regulator unit, as discussed in Col. 3, line 5-47. 
Applicant Remarks: Applicant asserts Stueble does not disclose a regulating air flow is created in the partially enclosed working space. 
Examiner respectfully disagrees. The work space is partially enclosed in that the working space is the shed area of the weaving machine which is enclosed by the different parts of the weaving machine, Figures 1-5. Applicant should further clarify the work space in the claims to define over the prior art of record. Also, air flow is clearly created into the space by 20 (Col. 3, line 1-Col. 6, line 54). Air flow is regulated by sensors. Stueble, inasmuch is claimed, discloses the claimed invention. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732